



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211,
    212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144
    (rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
    (indecent assault on male) or 245 (common assault) or subsection 246(1)
    (assault with intent) of the
Criminal Code
, chapter C-34 of the Revised
    Statutes of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred
    to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)
An order made under this section does not apply in
    respect of the disclosure of information in the course of the administration of
    justice when it is not the purpose of the disclosure to make the information
    known in the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Meadus, 2014 ONCA 445

DATE:  20140605

DOCKET: C56048

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Meadus

Appellant

Anthony Moustacalis and Anida Chiodo, for the appellant

Avene Derwa, for the respondent

Heard and orally released:  June 2, 2014

On appeal from the conviction entered by Justice J.A. Payne
    of the Ontario Court of Justice, dated June 4, 2012 and the sentence imposed on
    August 27, 2012.

ENDORSEMENT

[1]

The appellant pled guilty to a single charge of sexual interference
    involving a 14-year old girl (A.B.).  The Crown also read into evidence on the
    plea allegations relating to an act of sexual interference with a second young
    girl, A.M.  She was 15 years of age.

[2]

The trial judge imposed a sentence of two years less a day followed by
    probation.

[3]

The appellant appeals his conviction.  He seeks to have his guilty plea
    struck on the basis that he did not receive competent legal advice and,
    therefore, his plea was not voluntary and not fully informed.

[4]

The appellant filed an extensive affidavit on the appeal as did trial
    counsel.  It is fair to say that they have a different view of some of the
    relevant events.  Both were capably cross-examined.  The material filed on this
    appeal also included many communications between defence counsel and the
    appellant in the approximately one year and a one half leading up to the guilty
    plea.  We have relied on the contents of those documents to resolve some of the
    conflicts in the affidavits filed by the appellant and trial counsel.

[5]

Perhaps most significantly, the material placed before the courts
    included the detailed written instructions provided by the appellant to trial
    counsel on the day he pled guilty.  Those instructions, on their face, belie
    any claim that the plea was not voluntary and fully informed.  The appellants
    cross-examination on his affidavit confirmed the contents of the instructions
    given to defence counsel.

[6]

We have also placed some considerable reliance on the thorough and
    careful plea inquiry conducted by the trial judge before accepting the
    appellants guilty plea.  The answers given by the appellant on that inquiry
    tend to confirm the validity of his plea.

[7]

We will address each of the four arguments advanced by counsel for the
    appellant in his oral submissions.

[8]

First, counsel argues that trial counsel did not make it clear to the
    appellant that the facts relating to the alleged interference with A.M. would
    be read into the record on sentencing so that the trial judge could take those
    facts into account as an aggravating factor on sentence.  The appellant apparently
    thought they were being read as narrative.

[9]

The appellant knew that the allegations relating to A.M. would be read
    into the record on sentencing and he knew that he would be required as part of
    his plea to admit those facts.  He did so.  The appellant is an adult of apparently
    normal intelligence who was not operating under any kind of disability at the
    time he pled guilty.  We find it impossible to believe that he did not
    understand that at a minimum his admission of sexual interference with a second
    young girl would not help him on sentencing.

[10]

In
    any event, the appellant knew before he was sentenced that he would likely
    receive a sentence of two years less a day based on the facts he was prepared
    to admit.  The appellant received exactly that sentence.  It is impossible to
    say that any misconception he may have been under as to the impact of the facts
    relating to A.M. on his sentence had any effect on his decision to plead or his
    appreciation of the consequences of his plea.  Those consequences were exactly
    what he anticipated they would be.

[11]

Counsel
    next argues that trial counsel should have determined the status of the
    co-accused, who was apparently going to plead guilty, and received full
    disclosure of the co-accuseds anticipated evidence before proceeding with the
    appellants guilty plea.

[12]

We
    see no basis upon which to conclude that the status of the co-accused was
    material to the appellants decision to plead guilty.  He made that decision
    before he was advised of the co-accuseds decision to plead.  Nor, in our view,
    was trial counsel wrong in telling the appellant that the co-accuseds decision
    to plead guilty and potentially testify for the Crown could not help the
    appellants case and could, if the matter proceeded to trial, change tactical
    considerations.  In our view, the decision by the appellant to proceed with his
    guilty plea was in no way tainted by any uncertainty there may have been as to
    what the co-accused might do, or what the co-accused might say if called as a
    Crown witness.

[13]

Counsels
    third argument is as follows.  He submits that the appellant was not aware of
    the case against him when he decided to plead guilty because trial counsel had
    not thoroughly reviewed the Crown disclosure with the appellant.  Counsel puts
    particular emphasis on the failure to review the complainants lengthy
    statements with the appellant before he chose to plead guilty.

[14]

The
    appellants cross-examination on his affidavit effectively undermines this
    submission.  The appellant clearly knew the substance of the allegations that
    the Crown would be putting forward on the guilty plea.  He was also aware of
    the damning confirmatory evidence in the forms of emails between himself and
    A.B.  A line-by-line analysis of the statements given by the complainants was not
    necessary for the appellant to have a full appreciation of the jeopardy he was
    in, the evidence the Crown had and the case the appellant would have to meet
    should he choose to go to trial.

[15]

Finally,
    counsel submits that the appellants decision to plead guilty was not voluntary
    because the appellant pled guilty under considerable pressure.  Counsel
    observes that the trial date was coming quickly and the appellant knew that if
    he went to trial he faced the potential of convictions on all charges before a
    trial judge who might well impose a sentence of considerably more than the two
    years less a day that the appellant knew he was likely to receive if he entered
    a plea based on the facts as the Crown alleged.

[16]

There
    is no doubt that the appellant was under a great deal of pressure.  The
    circumstances giving rise to the pressure were not, however, the result of
    anything that trial counsel did or failed to do.  The pressure the appellant
    was under was a direct result of the circumstances in which the appellant had
    put himself.  By his own admission he had committed a serious offence.  He
    faced the very real risk of convictions in respect of both complainants and a
    potential jail term of four or five years.

[17]

The
    decision to plead guilty was made by the appellant.  He acknowledged in his
    cross-examination that he was in no way pressured by his counsel to plead
    guilty.  The pressure he did feel was, as indicated above, the product of the
    very serious predicament he had put himself in.  In our view, the plea was
    entirely voluntary in the legally relevant sense.

[18]

We
    are satisfied that the plea was voluntary and fully informed.

[19]

We
    cannot leave this appeal without indicating that having read the material we
    see no merit to the allegations that the appellant did not receive effective
    assistance from counsel at trial.

[20]

We
    see no other reason to interfere with the conviction and the appeal is
    dismissed.

[21]

The
    appellant has also appealed his sentence.  The trial judges reasons for
    sentence are thorough and, as we indicated in the course of the conviction
    appeal, we think the sentence imposed was very much within the appropriate
    range.  The sentence appeal is dismissed.

Doherty J.A.

M. Tulloch J.A.

M.L. Benotto J.A.


